Title: To John Adams from Richard Rush, 7 January 1817
From: Rush, Richard
To: Adams, John


				
					Dear sir.
					Washington January 7. 1817
				
				The winter is always the busy season here. With me, it is especially so from the fortnight that precedes the session of the supreme court, until its close. Therefore, before the arrival of that time, I must, while I can, have the pleasure of writing to you.It is chiefly that I may thank you for one or two of your late favors. That from “Montezillo”, written on Christmas day, I have particularly in mind. In reading the defence of the American constitutions, I have some recollection of a name like this, with a description of the attributes of the mountain. I searched for it last summer, before I set out for the other “Monticello,” suspecting that Mr Jefferson had borrowed it from this source. I did not find it, but must make another search some other time. And who can turn over the pages of that work without instruction? especially when the eye meets the interesting narratives of Italian history. Perhaps I ought rather to say, the awful admonitions of Italian factions.It is this flattering Christmas gift from “Montezillo,” that invites me to visit Quincy. Really, sir, I know not what would gratify me so much. Truly no other visit that I could pay in the world. Nor will I dispair of one day accomplishing it. Aside from the primary gratification of going to Quincy, I want to see New England, and chiefly old Massachusetts. I want to see if it equals my part of Pennsylvania. Nothing that I have yet seen does, from New York to North Carolina. does I have seen no more. No, a Philadelphia—city and county—a Chester, a Delaware, a Bucks, a York, a Lancaster, a Dauphin, no where else have I seen. My wife charges me (until she is able to make them herself) with her affectionate and most respectful acknowledgments to Mrs Adams, for her kind and gratifying letter by Miss Sumner. She received it only yesterday. Col: Sumner was also so good as to call. Our only regret is, that they stay on Capitol hill, near three miles from us. We are always obliged by the opportunity of knowing such, and all other, persons who are know to you. Mr Colmans countenance bespoke him an estimable man, and we found him even more than his first presence bespoke. Shall I add, that his society was made doubly pleasing to us, from the family at Quincy entering so frequently into his conversation.The newspapers, as you see, have been forming cabinets for Mr Monroe. Already have they given him a large number of secretaries of state. Amongst them there is one who towers high above all others in every just pretension. You can be at no loss for my meaning. I allude to the mature age, the wide experience, the profound talents, the long services, of the present American minister at London. Believe me, sir, I have long that thought, and still think, that his genius, his principles, and his pen, stand, most conspicuously, number one, for the elevated and difficult duties of our own foreign office. Truly do I hope, that he may be invited, and that he will come to it. What Mr Monroe’s intentions, in this respect, may be, I know not. All I know is, that he estimates in a very high degree, the publick and personal worth of the gentleman in question.I bid you, dear sir, adieu with all the respectful assurances of my devoted friendship. 
				
					Richard Rush
				
				
			